Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS We hereby consent to the use in the registration statement, on Form S-1 Amendment of China Carbon Graphite Group, Inc., to be filed with the Securities and Exchange Commission on or about March 15, 2010, of our report dated April 10, 2009 on our audit of the consolidated financial statements of China Carbon Graphite Group, Inc. and subsidiaries for the year ended December 31, 2008. We also consent to the use of our name and the reference to us under the “Experts” section of the registration statement. /s/AGCA,
